DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
Figures 17-20 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, are rejected on the ground of nonstatutory double patenting over patented claims 1, 2, 9, and 10, of U. S. Patent No. 10, 595,318 B2 and further in view of Astely (Wipo PUB. 2011/088589 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cover the same subject matter as the patented claims as described below. 
Claim 1-4, rejected on the ground of nonstatutory double patenting over 1, 2, 9, and 10, of U. S. Patent No. 10, 595,318 B2 and further in view of Astely (Wipo PUB. 2011/088589 A1).
Claim 2, of patent 10, 595,318 B2 disclose all the limitations of the claimed invention in claim 1 of the pending application, but fails to explicitly disclose first information indicates a number of code division multiplexing and antenna port(s).
Astely discloses the first information indicates a number of code division multiplexing and antenna port(s) (Astely, Fig. 7:166, and page 7, lines 25-32, and also please see table 1 on page 6).
From the teaching of Astely it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system to generate a control information to indicate specific antenna ports, as taught by Astely.
The motivation would be to provide a communication system with an improved performance (page 7, lines 10-11), as taught by Astely.

Claim 1, of patent 10, 595,318 B2 disclose all the limitations of the claimed invention in claim 2, of the pending application but fails to explicitly disclose first information indicates a number of code division multiplexing and antenna port(s).
Astely discloses the first information indicates a number of code division multiplexing and antenna port(s) (Astely, Fig. 6:156, and page 5, lines 20-32, and also please see table 1 on page 6).
From the teaching of Astely it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system to generate a control information to indicate specific antenna ports, as taught by Astely.
The motivation would be to provide a communication system with an improved performance (page 7, lines 10-11), as taught by Astely.

Claim 10, of patent 10, 595,318 B2 disclose all the limitations of the claimed invention in claim 3, of the pending application but fails to explicitly disclose first information indicates a number of code division multiplexing and antenna port(s).
Astely discloses the first information indicates a number of code division multiplexing and antenna port(s) (Astely, Fig. 7:166, and page 7, lines 25-32, and also please see table 1 on page 6).
From the teaching of Astely it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system to generate a control information to indicate specific antenna ports, as taught by Astely.
The motivation would be to provide a communication system with an improved performance (page 7, lines 10-11), as taught by Astely.

Claim 9, of patent 10, 595,318 B2 disclose all the limitations of the claimed invention in claim 4, of the pending application but fails to explicitly disclose first information indicates a number of code division multiplexing and antenna port(s).
Astely discloses the first information indicates a number of code division multiplexing and antenna port(s) (Astely, Fig. 6:156, and page 5, lines 20-32, and also please see table 1 on page 6).
From the teaching of Astely it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system to generate a control information to indicate specific antenna ports, as taught by Astely.
The motivation would be to provide a communication system with an improved performance (page 7, lines 10-11), as taught by Astely.

Claim 1-2, rejected on the ground of nonstatutory double patenting over claims 1 and 5, of US Patent 11, 039,443 B2 and further in view of Astely (Wipo PUB. 2011/088589 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cover the same subject matter as the patented claims as described below.
Claim 5, of patent 11, 039,443 B2 disclose all the limitations of the claimed invention in claim 1 of the pending application, but fails to explicitly disclose first information indicates a number of code division multiplexing and antenna port(s).
Astely discloses the first information indicates a number of code division multiplexing and antenna port(s) (Astely, Fig. 7:166, and page 7, lines 25-32, and also please see table 1 on page 6).
From the teaching of Astely it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system to generate a control information to indicate specific antenna ports, as taught by Astely.
The motivation would be to provide a communication system with an improved performance (page 7, lines 10-11), as taught by Astely.

Claim 1, of patent 11, 039,443 B2 disclose all the limitations of the claimed invention in claim 2, of the pending application but fails to explicitly disclose first information indicates a number of code division multiplexing and antenna port(s).
Astely discloses the first information indicates a number of code division multiplexing and antenna port(s) (Astely, Fig. 6:156, and page 5, lines 20-32, and also please see table 1 on page 6).
From the teaching of Astely it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system to generate a control information to indicate specific antenna ports, as taught by Astely.
The motivation would be to provide a communication system with an improved performance (page 7, lines 10-11), as taught by Astely.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 is/are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US PGPUB 2010/0303034 A1) and further in view of Astely (Wipo PUB. 2011/088589 A1).

As per claim 1, Chen discloses a terminal device configured to communicate with a base station device (Chen, Fig. 8:1001:1002), the terminal device comprising:
reception circuitry configured to receive from the base station device a physical downlink shared channel, a reference signal for demodulation of the physical downlink shared channel, and control information (Chen, paragraphs 44-48, 31,60, 83 and 94, explains control information, PDSCH and reference signal for demodulation and control information), 
wherein, the control information includes at least a first information, 5-bit modulation and coding scheme (MCS) information for a first codeword, 1-bit new data indicator (NDI) information for the first codeword, 2-bit redundancy version (RV) information for the first codeword (Chen, paragraphs 44, 47,48, 53, 83 and 94, discloses rank indicator, 5-bit modulation and coding scheme (MCS) information for a first codeword, 1-bit new data indicator (NDI) information for the first codeword, 2-bit redundancy version (RV) information for the first codeword), 5-bit MCS information for a second codeword, 1-bit NDI information for the second codeword, 2-bit RV information for the second codeword (Chen, paragraphs 47 and 48 and also please see table 1), 
Even though Chen discloses generation of control information including a first information however Chen does not explicitly disclose the first information indicates a number of code division multiplexing and antenna port(s).
Astely discloses the first information indicates a number of code division multiplexing and antenna port(s) (Astely, Fig. 7:166, and page 7, lines 25-32, and also please see table 1 on page 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chen teachings generating a control information to indicate specific antenna ports, as taught by Astely.
The motivation would be to provide a communication system with an improved performance (page 7, lines 10-11), as taught by Astely.

As per claim 2, Chen discloses a base station device configured to communicate with a terminal device (Chen, Fig. 8:1002:1001), the base station device comprising: 
transmission circuitry configured to transmit to the terminal device a physical downlink shared channel, a reference signal for demodulation of the physical downlink shared channel, and the control information (Chen, paragraphs 31, 60, 83 and 94, explains PDSCH and reference signal for demodulation and control information), 
wherein, the control information includes at least a first information, 5-bit modulation and coding scheme (MCS) information for a first codeword, 1-bit new data indicator (NDI) information for the first codeword, 2-bit redundancy version (RV) information for the first codeword (Chen, paragraphs 31, 44-48, 60, 83 and 94, discloses 5-bit modulation and coding scheme (MCS) information for a first codeword, 1-bit new data indicator (NDI) information for the first codeword, 2-bit redundancy version (RV) information for the first codeword), 5-bit MCS information for a second codeword, 1-bit NDI information for the second codeword, 2-bit RV information for the second codeword (Chen, paragraphs 47 and 48 and also please see table 1), 
Even though Chen discloses generation of control information including a first information however Chen does not explicitly disclose the first information indicates a number of code division multiplexing and antenna port(s).
Astely discloses the first information indicates a number of code division multiplexing and antenna port(s) (Astely, Fig. 6:156, and page 5, lines 20-32, and also please see table 1 on page 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chen teachings generating a control information to indicate specific antenna ports, as taught by Astely.
The motivation would be to provide a communication system with an improved performance (page 7, lines 10-11), as taught by Astely.

As per claim 3, please see the analysis of claim 1.

As per claim 4, please see the analysis of claim 2.


Claims 1-4 is/are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US PGPUB 2010/0303034 A1) and further in view of Nam (US PGPUB 2010/0238877 A1).

As per claim 1, Chen discloses a terminal device configured to communicate with a base station device (Chen, Fig. 8:1001:1002), the terminal device comprising:
reception circuitry configured to receive from the base station device a physical downlink shared channel, a reference signal for demodulation of the physical downlink shared channel, and control information (Chen, paragraphs 31, 44-48, 60, 83 and 94, explains control information, PDSCH and reference signal for demodulation and control information), 
wherein, the control information includes at least a first information, 5-bit modulation and coding scheme (MCS) information for a first codeword, 1-bit new data indicator (NDI) information for the first codeword, 2-bit redundancy version (RV) information for the first codeword (Chen, paragraphs 44, 60, 31, 83 and 94, discloses rank indicator, 5-bit modulation and coding scheme (MCS) information for a first codeword, 1-bit new data indicator (NDI) information for the first codeword, 2-bit redundancy version (RV) information for the first codeword), 5-bit MCS information for a second codeword, 1-bit NDI information for the second codeword, 2-bit RV information for the second codeword (Chen, paragraphs 47 and 48 and also please see table 1), 
Even though Chen discloses generation of control information including a first information however Chen does not explicitly disclose the first information indicates a number of code division multiplexing and antenna port(s).
Nam discloses the first information indicates a number of code division multiplexing and antenna port(s) (Nam, paragraphs 11 and 82, discloses The reference signals within each of the one or more groups of resource elements are multiplexed using a code division multiplexing (CDM), and the number of resource elements in each of the one or more groups of resource elements is based at least partly upon a rank of the resource block).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chen teachings generating a control information to indicate specific antenna ports, as taught by Nam.
The motivation would be to provide a system for reference signal (RS) pattern design with reduced density per stream  (paragraph 76), as taught by Nam.

As per claim 2, Chen discloses a base station device configured to communicate with a terminal device (Chen, Fig. 8:1002:1001), the base station device comprising: 
transmission circuitry configured to transmit to the terminal device a physical downlink shared channel, a reference signal for demodulation of the physical downlink shared channel, and the control information (Chen, paragraphs 31, 60, 83 and 94, explains PDSCH and reference signal for demodulation and control information), 
wherein, the control information includes at least a first information, 5-bit modulation and coding scheme (MCS) information for a first codeword, 1-bit new data indicator (NDI) information for the first codeword, 2-bit redundancy version (RV) information for the first codeword (Chen, paragraphs 31, 44-48, 60, 83 and 94, discloses 5-bit modulation and coding scheme (MCS) information for a first codeword, 1-bit new data indicator (NDI) information for the first codeword, 2-bit redundancy version (RV) information for the first codeword), 5-bit MCS information for a second codeword, 1-bit NDI information for the second codeword, 2-bit RV information for the second codeword (Chen, paragraphs 47 and 48 and also please see table 1), 
Even though Chen discloses generation of control information including a first information however Chen does not explicitly disclose the first information indicates a number of code division multiplexing and antenna port(s).
Nam discloses the first information indicates a number of code division multiplexing and antenna port(s) (Nam, paragraphs 10 and 82).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chen teachings generating a control information to indicate specific antenna ports, as taught by Nam.
The motivation would be to provide a system for reference signal (RS) pattern design with reduced density per stream  (paragraph 76), as taught by Nam.

As per claim 3, please see the analysis of claim 1.

As per claim 4, please see the analysis of claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633